FINAL OFFICE ACTION

Response to Arguments
Applicant’s Remarks, with respect to the interpretation of claims under 35 U.S.C. 112(f) have been fully considered and are persuasive.  Therefore, the claims have not been interpreted under 35 U.S.C. 112(f). 
Applicant's Remarks, with respect to the rejection of claims 1-4 and 7-10 under 35 U.S.C. 102(a) have been fully considered but they are not persuasive.  The Remarks argues that Pan does not disclose “…the encoded sequence comprising a number of symbols…based on a number of bits available for transmission on the uplink feedback channel,” as recited in the claims.  More specifically, the Remarks indicates that Pan teaches bits, and not symbols, where the number of bits used to report codebook indexing is based on a frequency of feedback generation, which is not the same as claimed.  However, Pan discloses a configurable size of codebook, i.e., number of symbols (para. 0038).  In the same paragraph, Pan teaches that the size of the codebook dictates the number of bits that are used for codeword feedback.  Therefore, Pan fully discloses “…the encoded sequence comprising a number of symbols…based on a number of bits available for transmission on the uplink feedback channel,” as recited in the independent claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

Claims 1-4 and 7-10 are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by U.S. Patent Pub. No. 2008/0037669 to Pan et al. (hereinafter “Pan”).

Pan discloses:
1. A wireless device comprising:
a processor (para. 0020 – first and second wireless communication units 205, 210 both include codeword processor, shown as 245 in Fig. 2);
a receiver circuit coupled to the processor and operable to receive an encoded sequence on an uplink feedback channel (para. 0020 – first and second wireless communication units 205, 210 both include feedback receiver, shown as 240 in Fig. 2), wherein the encoded sequence is based on an index, the index selected from a plurality of indices based on a channel state of a downlink channel (paras. 0004-0005 and Figs. 1A, 1B – codebook-based method selects at least one precoding vector or matrix from at least one codebook), each of the plurality of indices associated with at least one of a plurality of channel states (paras. 0007, 0023 – system indexes feedback according to channel metric measurement), the encoded sequence comprising a number of symbols, the number of the symbols based on a number of bits available for transmission on the uplink feedback channel (paras. 0007, 0038-0039 – number of bits used to report codebook indexing may be based on the frequency of the generation of the feedback, or based on size of codebook); and


2. The wireless device of claim 1, wherein the encoded sequence is associated with a codebook which has a Hamming distance that reduces an effect of feedback error on the indices (paras. 0007, 0031 – indices assigned to codewords and correlation of codewords in complex vector space and Hamming distance in binary indices).

3. The wireless device of claim 1, wherein the index is selected from the plurality of indices based on an estimated channel matrix for the downlink channel (paras. 0017, 0028 – index selected for both downlink and uplink MIMO based on precoding matrix of estimated channel).

4. The wireless device of claim 1, further comprising multiple transmit antennas operable to transmit signals on the downlink channel (para. 0017 – indexing method for codebook-based MIMO system).

Claims 7-10 are a method identical to the steps performed by the system of claims 1-4, and are rejected under the same rationale.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5-6 and 11-12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pan in view of U.S. Patent Pub. No. 2009/0006925 to Pan (hereinafter “Pan2”).

Pan does not disclose expressly:
5. The wireless device of claim 1, wherein the processor is further operable to detect errors based on channel error detection check bits in the encoded sequence.

Pan2 teaches detection of errors based on channel error detection check bits in an encoded sequence (para. 0015).

At the time the invention was made, it would have been obvious to a person of ordinary skill in the art to modify Pan by detecting errors, as taught by Pan2.  A person of ordinary skill in the art would have been motivated to do so in order to avoid degradation of a communication link and system performance, as discussed by Pan2 (para. 0013).  In this manner, it would have been obvious to combine Pan2 with Pan to improve system performance.

Modified Pan discloses: 
6. The wireless device of claim 1, wherein the processor is further operable to correct errors based on channel error correction check bits in the encoded sequence (Pan2 – paras. 0058-0059).

Claims 11-12 are a method identical to the steps performed by the system of claims 5-6, and are rejected under the same rationale.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip Guyton whose telephone number is (571)272-3807.  The examiner can normally be reached on M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on (571)272-3655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/PHILIP GUYTON/           Primary Examiner, Art Unit 2113